UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7337


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

FREDRICK DEMOND BATTLE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Dever, III,
Chief District Judge. (5:09-cr-00150-D-1)


Submitted:   November 19, 2014            Decided:   November 24, 2015


Before NIEMEYER, KING, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Fredrick Demond Battle, Appellant Pro Se. Denise Walker, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Fredrick Demond Battle appeals the district court’s order

denying his 18 U.S.C. § 3582 (2012) motion.             We have reviewed

the record and find no reversible error.          Accordingly, we affirm

for the reasons stated by the district court.           United States v.

Battle, No. 5:09-cr-00150-D-1 (E.D.N.C. Aug. 17, 2015).

     We dispense with oral argument because the facts and legal

contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                                AFFIRMED




                                   2